Case 19-32559-jal        Doc 50     Filed 01/13/21         Entered 01/14/21 00:54:30             Page 1 of 3

                  UNITED STATES BANKRUPTCY COURT
                                  Western District of Kentucky
        IN RE:                                                            Case No.:19−32559−jal
        Joseph B. Hudson and
        Cindy S. Hudson
                                                                          Chapter: 13
                                    Debtor(s)                             Judge: Joan A. Lloyd




                                  NOTICE OF HEARING
        TO THE DEBTOR(S) AND ALL PARTIES IN INTEREST:

        PLEASE TAKE NOTICE that a hearing will be held in the above−referenced case as
        listed below to consider and act upon the matters listed below and transact other
        business as may properly come before the Court:

        Notice of Hearing regarding Motion to Compel sn servicing to release funds. Filed by
        Joint Debtor Cindy S. Hudson, Debtor Joseph B. Hudson.48. ANY OBJECTION TO
        THE MOTION HEREIN SHALL BE FILED WITH THE COURT NO LATER THAN
        SEVEN DAYS PRIOR TO THE DATE OF HEARING. Hearing scheduled for
        2/24/2021 at 10:00 AM at Courtroom #1, 5th Fl(7th St. Elevators), 601 West Broadway,
        Louisville, KY 40202(EASTERN TIME). cc: Service list (Goss, K)

        PLEASE TAKE ADDITIONAL NOTICE that should a continuance of the hearing be
        necessary for good cause shown, the movant shall request the continuance in writing,
        with notice to all parties in interest, no later than seven (7) days prior to the scheduled
        hearing.



        Dated: 1/11/21
                                                                FOR THE COURT
        By: kg                                                  Elizabeth H. Parks
        Deputy Clerk                                            Clerk, U.S. Bankruptcy Court
           Case 19-32559-jal                Doc 50            Filed 01/13/21            Entered 01/14/21 00:54:30                        Page 2 of 3
                                                               United States Bankruptcy Court
                                                                Western District of Kentucky
In re:                                                                                                                 Case No. 19-32559-jal
Joseph B. Hudson                                                                                                       Chapter 13
Cindy S. Hudson
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0644-3                                                  User: kgoss                                                                 Page 1 of 2
Date Rcvd: Jan 11, 2021                                               Form ID: 220                                                               Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 13, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + Joseph B. Hudson, Cindy S. Hudson, 92 Clay Way, Leitchfield, KY 42754-9040

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
cr                        Email/Text: bankruptcy@aboundcu.com
                                                                                        Jan 11 2021 19:05:00      Fort Knox Federal Credit Union, PO Box 900,
                                                                                                                  Radcliff, KY 40159-0900
cr                     + Email/PDF: gecsedi@recoverycorp.com
                                                                                        Jan 11 2021 19:07:53      Synchrony Bank, c/o PRA Receivables
                                                                                                                  Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                                  23541-1021
cr                        Email/Text: wejohnston@wilsonmuirbank.com
                                                                                        Jan 11 2021 19:05:00      Wilson & Muir Bank & Trust Company, 107 N.
                                                                                                                  Third Street, P.O. Box 346, Bardstown, KY
                                                                                                                  40004-0346

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             US Bank Trust NA

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 13, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
         Case 19-32559-jal               Doc 50         Filed 01/13/21            Entered 01/14/21 00:54:30                     Page 3 of 3
District/off: 0644-3                                              User: kgoss                                                            Page 2 of 2
Date Rcvd: Jan 11, 2021                                           Form ID: 220                                                          Total Noticed: 4
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 11, 2021 at the address(es) listed
below:
Name                             Email Address
Amy E. Gardner
                                 on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper amps@manleydeas.com

David B. Vickery
                                 on behalf of Creditor Wilson & Muir Bank & Trust Company davidvickery101@windstream.net
                                 deannamudd101@windstream.net

James M. McDonough
                                 on behalf of Creditor Fort Knox Federal Credit Union jmcdonough@weltman.com sroberts@weltman.com

John L. Daugherty
                                 ustpregion08.lo.ecf@usdoj.gov

Matthew Joseph Murtland
                                 on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper mmurtland@logs.com LOGSECF@logs.com

Richard A. Schwartz
                                 on behalf of Debtor Joseph B. Hudson rick@kslaws.com
                                 krugerschwartz@jubileebk.net;ecfmailschwartz@gmail.com;april@kslaws.com;rosen3339@gmail.com;ecfnoticesonly@gmail.co
                                 m;r48936@notify.bestcase.com;debbie@kslaws.com

William W. Lawrence -13
                                 ECF@louchapter13.com ecf.bk.westky@gmail.com


TOTAL: 7
